third party communication date of communication month dd yyyy cca_2015061715013601 id uilc number release date from sent wednesday date pm to cc bcc subject re question under sec_301_6231_a_1_-1 last sentence any corporation that is not an s_corporation is deemed to be a c_corporation solely for the purpose of applying the small_partnership_exception to tefra so your state law corporation sole as an incorporated entity under state law would be deemed to be a c_corporation cf sec_1 b so if your partnership has or fewer partners all of whom are individuals other than non-resident aliens or c corporations the small_partnership_exception to tefra applies absent an affirmative election to be governed by the tefra provisions classification but if it purports to make such an election check back i don’t think that the check-the-box_regulations allow it to change its
